     Case 3:19-cv-00275-MMD-WGC Document 37 Filed 01/27/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      FLAVIO MORENO,                                    Case No. 3:19-cv-00275-MMD-WGC
7                                          Plaintiff,                   ORDER
              v.
8
       ROMEO ARANAS, et al.,
9
                                      Defendants.
10

11           Pro se Plaintiff Flavio Moreno brings this action under 42 U.S.C. § 1983. Before
12    the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13    States Magistrate Judge William G. Cobb (ECF No. 35), recommending Defendants’
14    motion to enforce settlement agreement (ECF NO. 23) be granted and the judgment of
15    dismissal entered. Plaintiff had until January 25, 2021 to file an objection. To date, no
16    objection to the R&R has been filed. For this reason, and as explained below, the Court
17    adopts the R&R, and will grant Defendants’ motion to enforce settlement agreement and
18    dismiss the action.
19           The Court “may accept, reject, or modify, in whole or in part, the findings or
20    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
21    fails to object to a magistrate judge’s recommendation, the Court is not required to
22    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
23    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
24    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
25    recommendations is required if, but only if, one or both parties file objections to the
26    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
27    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
28    clear error on the face of the record in order to accept the recommendation.”).
     Case 3:19-cv-00275-MMD-WGC Document 37 Filed 01/27/21 Page 2 of 2




1            Because there is no objection, the Court need not conduct de novo review, and is

2     satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends Defendants’

3     motion to enforce settlement agreement be granted because the settlement terms

4     expressly agreed to in open court at the Early Mediation Conference are binding. (ECF

5     No. 35 at 3-5.) The Court agrees with Judge Cobb. Having reviewed the R&R and the

6     record in this case, the Court will adopt the R&R in full.

7            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

8     35) is accepted and adopted in full.

9            It is further ordered that Defendants’ motion to enforce settlement agreement (ECF

10    No. 23) is granted.

11           It is further ordered that this action be dismissed with prejudice.

12           The Clerk of Court is directed to enter judgment accordingly and close this case.

13           DATED THIS 27th Day of January 2021.

14

15

16                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
26

27

28
                                                    2
